       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 1 of 25 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

NRI ATM, LLC,                                      §
                                                   §
          Plaintiff,                               §
                                                   §
                        vs.                        §
                                                   §
PLANT SERVICES, INC., METAL                        §
WORKS, INC., ALVIN BELL, and RUBEN                 §
                                                            CIVIL ACTION NO. ________
REYNOSO,                                           §
                                                   §
          Defendants.                              §
                                                   §
                                                   §


                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plant Services’ corporate raiding destroyed a business worth millions of dollars. At the

end of 2018, Plaintiff and Plant Services each expressed interest in purchasing a metal

fabrication business called ATM Machine Works, Inc. from its owner, Alfred Domingue.

Ultimately, Plaintiff was the successful purchaser and agreed to pay millions of dollars in total

deal consideration to acquire ATM’s assets. Plaintiff agreed to pay that sum because it believed

the employees, goodwill, and intellectual property of ATM were extremely valuable: indeed,

nearly all of the deal consideration was allocated to goodwill and intangibles.

          NRI protected the substantial investment it made in the goodwill associated with the

employees of ATM. It signed new restrictive covenant agreements with key ATM employees:

Domingue, Alvin Bell, and Ruben Reynoso. Those restrictive covenants included

noncompetition, confidentiality, and nonsolicitation agreements. After the acquisition, NRI

continued to employ Domingue, Bell, and Reynoso and permitted them to operate with relative

autonomy.



DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 2 of 25 PageID #: 2



          After losing the opportunity to acquire ATM’s business in a fair process, Plant Services

instead turned to corporate raiding. Plant Services hired away two of the key men from ATM’s

metal fabrication shop, Bell and Reynoso. Plant Services knew that both Bell and Reynoso had

signed noncompetition agreements with NRI and were critical to NRI’s continued operation of

ATM’s metal fabrication shop, but Plant Services nevertheless induced them to breach their

noncompetition agreements.

          On their way out, Bell and Reynoso stole ATM’s business-critical intellectual property.

Almost immediately upon starting their new employment with Plant Services, Bell and Reynoso

set about soliciting ATM’s customers.

          The Defendants’ collective actions, more specifically detailed herein, have not only

misappropriated the assets and goodwill that NRI purchased, but also destroyed NRI’s ability to

continue operating the metal fabrication business. NRI is therefore forced to file this lawsuit to

seek damages for Defendants’ conduct.

                                             PARTIES

          1.     Plaintiff NRI ATM, LLC is a limited liability company organized and existing

under the laws of the state of Delaware. NRI Holding Company, LLC is the sole member of NRI

ATM, LLC. NRI Holding Company, LLC is a limited liability company organized and existing

under the laws of the state of Delaware. PCB NRI Blocker Feeder, Inc. is the sole member of

NRI Holding Company, LLC. PCB NRI Blocker Feeder, Inc. is a corporation organized and

existing under the laws of the state of Delaware whose principal place of business is in Illinois.

For ease of reference, where appropriate, these NRI entities are collectively referred to herein as

“NRI.”

          2.     Plant Services, Inc. is a corporation organized and existing under the laws of the

state of Montana with its principal place of business in Worden, Montana. Plant Services, Inc.

                                                 2
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 3 of 25 PageID #: 3



has not designated an agent for service of process in Texas. Plant Services, Inc. may be served

with process in accordance with Rule 4(h)(1)(A) by serving the Texas Secretary of State, its

agent for service pursuant to TEX. CIV. PRAC. & REM. CODE § 17.044(b) and Texas Business

Organizations Code §§ 5.251, 5.252, at Service of Process, Secretary of State, James Earl Rudder

Building, 1019 Brazos St. Room 105, Austin, Texas 78701.

          3.     Metal Works, Inc. is a corporation organized and existing under the laws of the

state of Montana with its principal place of business Worden, Montana. Metal Works, Inc. may

be served with process by serving its registered agent, Registered Agents, Inc. at 5900 Balcones

Drive, Suite 100, Austin, Texas 78731. On information and belief, Metal Works, Inc. is a

wholly-owned subsidiary of Plant Services, Inc.

          4.     Alvin Bell is an individual who resides in Beaumont, Texas. Mr. Bell may be

served with process at 4888 South Garden Drive, Beaumont, Texas 77705 or wherever he may

be found.

          5.     Ruben Reynoso is an individual who resides in Port Arthur, Texas. Mr. Reynoso

may be served with process at 7916 Cowpen Rd, Orange, Texas. 77632 or wherever he may be

found.

                                   JURISDICTION & VENUE

          6.     This Court has personal jurisdiction over Plant Services, Inc. and Metal Works,

Inc. under Tex. Civ. Prac. & Rem. Code § 17.042, the Texas long arm statute, because they

contract with Texas residents, perform services, manufacture products, recruit Texas residents

for employment, and have committed tortious acts (as alleged herein) within the state of Texas.

          7.     This Court has personal jurisdiction over the individual defendants because each

of the individual defendants is a resident citizen of the state of Texas.



                                                  3
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 4 of 25 PageID #: 4



          8.     This Court has subject matter jurisdiction over NRI’s claims for misappropriation

of trade secrets under 18 U.S.C. § 1836(c) because that claim arises under the laws of the United

States. 28 U.S.C. § 1331. The Court also has supplemental jurisdiction over Plaintiff’s claims

arising under Texas state law pursuant to 28 U.S.C. § 1367 because each of the Texas state law

claims arises out of a common nucleus of operative fact from the claims arising under the laws of

the United States.

          9.     This Court also has jurisdiction pursuant to 28 U.S.C. § 1332 because the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs and is

between citizens of different States.

          10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) as it is the

district in which a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred.

                                  FACTUAL ALLEGATIONS

          A.     ATM Sells It Assets to NRI.

          11.    Non-party ATM Machine Works, Inc. (“ATM”) was a Texas corporation in the

business of custom metal fabrication.

          12.    Non-party Alfred Domingue Jr. (“Domingue”) was the sole owner of ATM. Two

of ATM’s major customers were NRI and Plant Services, for whom it manufactured custom

clamps.

          13.    NRI is a manufacturer of composite materials used in the oil and gas industry.

Some of NRI’s primary products are used for the installation, repair, and maintenance of

pipelines and processing facilities in the oil and gas industry.

          14.    In some limited instances, composite materials are not the proper engineering

solution for one of NRI’s customers. In those instances, NRI’s customers may prefer clamps or

                                                  4
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 5 of 25 PageID #: 5



other physical solutions for the installation, maintenance, or repair of pipes. In those instances,

NRI offers its clients a custom clamp as an “add on” product. NRI used ATM as a vendor to

fabricate those clamps.

          15.    Modern metal fabrication of this type involves sophisticated, computer-run

equipment. That equipment allows a human operator to program a computer interface, which

directs the equipment to manipulate a tool to precise specifications. For example, in the case of a

plasma cutter, the computer’s instructions direct the machine to move and fire a plasma torch

across a two-dimensional grid, resulting in precise and efficient cuts to a piece of sheet metal

stock.

          16.    ATM’s metal fabrication shop contained various computer-controlled equipment,

including a plasma cutter and other computer-numeric-controlled (“CNC”) equipment.

          17.    On information and belief, the optimization of the CNC equipment and the

development of processes to run ATM’s machine shop were the result of thousands of man-hours

of investment by ATM’s employees as part of their employment with ATM.

          18.    Plant Services is one of NRI’s competitors. It also sells custom clamps to

customers in the oil and gas industry. ATM (and later NRI) fabricated those clamps for Plant

Services.

          19.    During 2018, Domingue and NRI began discussing the possibility of a transaction

in which NRI would acquire ATM’s assets and goodwill to allow Domingue to retire. NRI

considered the proposed transaction beneficial because it would allow ATM to continue to offer

the custom clamps it ordered from ATM while achieving a hoped-for long-term cost savings

associated with bringing the ATM fabrication business in-house.




                                                5
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 6 of 25 PageID #: 6



          20.    Upon information and belief, Metal Works, a division of Plant Services, or Plant

Services itself was also discussing a transaction with Domingue at the same time.

          21.    Ultimately, NRI was the successful purchaser of ATM’s assets.

          22.    On or about December 13, 2018, NRI ATM LLC, ATM, and Domingue entered

into an Asset Purchase Agreement (“Agreement”), whereby ATM, as the seller, agreed to sell

and assign substantially all of its assets, including tangible assets, receivables, contracts,

customer relationships, intellectual property, and goodwill (the “Transferred Assets”) to NRI.

          23.    In total, NRI agreed to pay Domingue millions of dollars in the asset-purchase

transaction. Those assets included the trade secrets, confidential business information, and

goodwill of the ATM business. The remaining assets, such as equipment, inventory, and

materials, did not carry significant value because much of the equipment in the ATM machine

shop was outdated. As a result, the parties agreed to allocate only a small fraction of the total

deal consideration to fixed assets.

          24.    One of the assets that NRI acquired as part of the asset purchase was a San Disc

external storage device. This particular device was an important part of ATM’s day-to-day

operations because it contained software that allowed for the conversion of customer

specifications into patterns that allow for fabrication of physical components.

          B.     NRI Continues to Employ Key ATM Personnel.

          25.    In addition to acquiring the assets of NRI and continuing operations at the

Facility, NRI agreed to continue to employ certain ATM employees.

          26.    On December 6, 2018, NRI extended and on December 11, 2018, Bell accepted

an offer of full time employment with NRI (“Bell Employment Agreement”).

          27.    Under the terms of the Bell Employment Agreement, NRI agreed to pay Bell $60

per hour while Bell was employed with NRI.

                                                 6
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 7 of 25 PageID #: 7



          28.    In March 2020, Bell received 50% of his annualized base compensation ($75,000)

as a bonus.

          29.    Bell acknowledged that in consideration of his compensation from NRI, that in

the course of his employment with NRI, he will become familiar with “trade secrets, business

plans and business strategies and with other Confidential Information” concerning NRI and its

affiliates. Bell further acknowledged that his services to NRI were and would be special, unique

and of extraordinary value to NRI and its affiliates.

          30.    Bell agreed that he would not use or disclose any trade secrets or Confidential

Information to anyone during or after his employment.

          31.    The Bell Employment Agreement defined Confidential Information to include,

among other things, “trade secrets, knowhow, compilations of data and analyses, techniques,

systems, formulae, research, records, reports, manuals, documentation, models, data and data

bases relating thereto and inventions, innovations, improvements, developments, methods,

designs, analyses, drawings, reports and all similar or related information.”

          32.    Bell further agreed in the Bell Employment Agreement that in exchange for his

compensation he would not directly or indirectly, work for, own any interest in, operate, manage,

promote, control, engage in, participate in, invest in, permit his name to be used by, consult with,

advise, render services for or otherwise assist in any manner any business that is in competition

with NRI during his employment and for 24 months after the termination of his employment (the

“Bell Noncompete Period”).

          33.    Bell also agreed in the Bell Employment Agreement that in exchange for his

compensation that during the Bell Noncompete Period he would not, directly or through another

person, induce or attempt to induce any employee of NRI or its affiliates to leave that person’s



                                                 7
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 8 of 25 PageID #: 8



employment in a way to interfere with the relationship between NRI or its affiliates and any

employee. Bell also agreed during the Bell Noncompete Period he would not, directly or through

another person, hire any person who was an employee of NRI or an affiliate at any time during

the one-year period immediately preceding the termination of his employment with NRI. Finally,

Bell also agreed during the Bell Noncompete Period he would not, directly or through another

person, call on, solicit or service any customer, subcontractor, supplier, licensee, licensor,

franchisee or other business relation of NRI or any of its affiliates for the purpose of inducing or

attempting to induce that person to cease doing business or reduce the business done with NRI or

its affiliates.

          34.     Bell was one of the two most senior individuals employed at ATM. Bell’s

responsibilities with ATM included running the day-to-day operations of ATM’s shop, operating

equipment, and acting as a draftsman who converted client specifications to drawings that could

be used by ATM’s staff to manufacture parts for client orders.

          35.     After NRI acquired ATM’s assets, Bell’s responsibilities with NRI continued.

Bell maintained significant interaction with ATM’s customers, including Plant Services. Bell

also continued his responsibilities as a skilled laborer in the fabrication of products and

components for NRI and ATM’s other customers, including Plant Services. Bell’s position of

authority and his fabrication work provided him with daily access to the confidential and

proprietary information NRI purchased from ATM.

          36.     On December 6, 2018, NRI extended and on December 11, 2018, Reynoso

accepted an offer of full time employment with NRI (“Reynoso Employment Agreement”).

          37.     Under the terms of the Reynoso Employment Agreement, NRI paid Reynoso $60

per hour during his employment with NRI.



                                                 8
DM2\12683961.1
       Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 9 of 25 PageID #: 9



          38.    In March 2020, Reynoso received 50% of his annualized base compensation

($75,000) as a bonus.

          39.    Reynoso acknowledged that in consideration of his compensation from NRI, that

in the course of his employment with NRI, he will become familiar with “trade secrets, business

plans and business strategies and with other Confidential Information” concerning NRI and its

affiliates. Reynoso further acknowledged that his services to NRI were and would be special,

unique and of extraordinary value to NRI and its affiliates.

          40.    Reynoso agreed that he would not use or disclose any trade secrets or

Confidential Information to anyone during or after his employment.

          41.    The Reynoso Employment Agreement defined Confidential Information to

include, among other things, “trade secrets, knowhow, compilations of data and analyses,

techniques, systems, formulae, research, records, reports, manuals, documentation, models, data

and data bases relating thereto and inventions, innovations, improvements, developments,

methods, designs, analyses, drawings, reports and all similar or related information.”

          42.    Reynoso further agreed in the Reynoso Employment Agreement that in exchange

for his compensation he would not directly or indirectly, work for, own any interest in, operate,

manage, promote, control, engage in, participate in, invest in, permit his name to be used by,

consult with, advise, render services for or otherwise assist in any manner any business that is in

competition with NRI during his employment and for 24 months after the termination of his

employment (the “Reynoso Noncompete Period”).

          43.    Reynoso also agreed in the Reynoso Employment Agreement that in exchange for

his compensation, during the Reynoso Noncompete Period he would not, directly or through

another person, induce or attempt to induce any employee of NRI or its affiliates to leave that



                                                 9
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 10 of 25 PageID #: 10



person’s employment in a way to interfere with the relationship between NRI or its affiliates and

any employee. Reynoso also agreed during the Reynoso Noncompete Period he would not,

directly or through another person, hire any person who was an employee of NRI or an affiliate

at any time during the one year period immediately preceding the termination of his employment

with NRI.

          44.    Reynoso also agreed during the Reynoso Noncompete Period he would not,

directly or through another person, call on, solicit or service any customer, subcontractor,

supplier, licensee, licensor, franchisee or other business relation of NRI or any of its affiliates for

the purpose of inducing or attempting to induce that person to cease doing business or reduce the

business done with NRI or its affiliates.

          45.    While employed by NRI, Reynoso continued his employment responsibilities to

ATM. Reynoso was one of the two most senior individuals employed at ATM. Reynoso’s

responsibilities included management of the machine shop and its employees. After NRI

acquired ATM’s assets, Reynoso’s responsibilities continued. Reynoso maintained significant

interaction with ATM’s customers, including Plant Services. Reynoso also continued his

responsibilities as a skilled laborer in the fabrication of products and components for NRI and

ATM’s other customers, including Plant Services. Reynoso’s position of authority and his

fabrication work provided him with daily access to ATM and NRI’s proprietary information.

          46.    On December 6, 2018, NRI extended and on December 11, 2018, Domingue

accepted an offer of full time employment with NRI (“Domingue Employment Agreement”).

Domingue was paid $70 per hour while employed with NRI.

          47.    Domingue acknowledged that in consideration of his compensation from NRI,

that in the course of his employment with NRI, he will become familiar with “trade secrets,



                                                  10
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 11 of 25 PageID #: 11



business plans and business strategies and with other Confidential Information” concerning NRI

and its affiliates. Domingue further acknowledged that his services to NRI were and would be

special, unique and of extraordinary value to NRI and its affiliates.

          48.    Domingue agreed that he would not use or disclose any trade secrets or

Confidential Information to anyone during or after his employment.

          49.    The Domingue Employment Agreement defined Confidential Information to

include, among other things, “trade secrets, knowhow, compilations of data and analyses,

techniques, systems, formulae, research, records, reports, manuals, documentation, models, data

and data bases relating thereto and inventions, innovations, improvements, developments,

methods, designs, analyses, drawings, reports and all similar or related information.”

          50.    Domingue further agreed in the Domingue Employment Agreement that in

exchange for his compensation he would not directly or indirectly, work for, own any interest in,

operate, manage, promote, control, engage in, participate in, invest in, permit his name to be used

by, consult with, advise, render services for or otherwise assist in any manner any business that

is in competition with NRI during his employment and for 24 months after the termination of his

employment (the “Domingue Noncompete Period”).

          51.    Domingue also agreed in the Domingue Employment Agreement that in exchange

for his compensation that during the Domingue Noncompete Period he would not, directly or

through another person, induce or attempt to induce any employee of NRI or its affiliates to

leave that person’s employment in a way to interfere with the relationship between NRI or its

affiliates and any employee. Domingue also agreed during the Domingue Noncompete Period he

would not, directly or through another person, hire any person who was an employee of NRI or




                                                 11
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 12 of 25 PageID #: 12



an affiliate at any time during the one year period immediately preceding the termination of his

employment with NRI.

          52.    Domingue also agreed during the Domingue Noncompete Period he would not,

directly or through another person, call on, solicit or service any customer, subcontractor,

supplier, licensee, licensor, franchisee or other business relation of NRI or any of its affiliates for

the purpose of inducing or attempting to induce that person to cease doing business or reduce the

business done with NRI or its affiliates.

          53.    While employed by NRI, Domingue was responsible for transitioning the ATM

business from ATM to ATM NRI, LLC and assisting with setting up the new business within

NRI’s operations. Domingue’s employment with NRI ended on March 13, 2019.

          54.    After the asset sale, ATM NRI, LLC continued to function with relative

independence from the remaining NRI entities. NRI placed a great amount of trust and

confidence in Domingue, Bell, and Reynoso to continue to operate ATM NRI, LLC’s business.

Dominuge, Bell, and Reynoso managed the day-to-day affairs of ATM NRI, LLC free from

significant oversight by the other NRI entities.

          55.    After Domingue’s departure, Bell and Reynoso continued to operate ATM NRI,

LLC relatively independently from the other NRI entities. NRI continued to place the same trust

and confidence in Bell and Reynoso.

          56.    One of the reasons NRI was comfortable allowing Bell and Reynoso to operate

with such autonomy was because NRI was providing both individuals with generous

compensation in exchange for each individual’s agreement to post-employment confidentiality,

noncompetition, and nonsolicitation covenants.




                                                   12
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 13 of 25 PageID #: 13



          57.    The customers of ATM and NRI typically order parts from ATM on a purchase

order basis. ATM does not generally have long-term contracts with customers. As a result,

ATM’s business goodwill and ability to continue filling purchase orders is an extremely

significant part of the value of ATM’s assets. The loss of any of NRI’s goodwill therefore has an

extremely detrimental effect on NRI’s business.

          C.     Defendants Breach Their Fiduciary Duties to NRI and Breach Their
                 Employment Agreements with NRI.

          58.    On March 16, 2020, Reynoso resigned his employment with NRI and left NRI’s

employment without notice. Reynoso did not provide an explanation for his departure or say

where he planned to work in the future.

          59.    On April 2, 2020, Bell resigned his employment with NRI and left NRI’s

employment without notice. Bell did not provide an explanation for his departure or say where

he planned to work in the future.

          60.    Nearly simultaneously with the departures of Bell and Reynoso, Plant Services’

orders for goods to NRI abruptly ended. Since hiring Bell and Reynoso, Plant Services has not

sent any additional purchase orders to NRI.

          61.    After the employment of Bell and Reynoso terminated, NRI discovered that the

San Disc was missing.

          62.    The San Disc was a necessary and central piece of equipment for the operation of

ATM’s business. Losing the San Disc severely limited NRI’s ability to continue to fabricate

custom parts efficiently, either for its own use or on behalf of any customers.

          63.    Having worked in and managed ATM’s shop for many years, Bell and Reynoso

were aware that the San Disc was critical to the shop’s continued operations.




                                                13
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 14 of 25 PageID #: 14



          64.    On information and belief, Bell or Reynoso carried the San Disc off from the

ATM machine shop.

          65.    On information and belief, all Defendants were aware of the misappropriation of

the San Disc.

          66.    On information and belief, Bell or Reynoso took with them proprietary drawings

and electronically-stored information concerning the operation of NRI’s business.

          67.    On information and belief, Bell and Reynoso have used the trade secrets and

confidential business information they took from ATM for the benefit of Metal Works and Plant

Services.

          68.    Metal Works and Plant Services knew or should have known that the information

brought to them by Bell and Reynoso constituted NRI’s trade secrets.

          69.    Upon information and belief, immediately upon ending their employment with

NRI, Bell and Reynoso began working for Metal Works. By hiring Bell and Reynoso, Metal

Works gained access to the significant investment ATM and NRI had already spent optimizing

its manufacturing processes without having to invest the time and money to refine its own

processes. By hiring Bell and Reynoso, Metal Works was able to take wrongful advantage of the

goodwill and significant investment that ATM and NRI had made in Bell and Reynoso.

          70.    While employed by Metal Works, Bell and Reynoso began calling on NRI’s

customers to inform the customers that Bell and Reynoso now worked for Metal Works.

          71.    Upon information and belief, Bell and Reynoso used NRI’s confidential

information, customer lists, and other trade secrets in order to solicit ATM’s former customers

on behalf of Metal Works.




                                                14
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 15 of 25 PageID #: 15



          72.    The solicitations of ATM’s customers by Bell and Reynoso constituted

solicitations, in breach of the post-employment restrictive covenants of the Bell Employment

Agreement and the Reynoso Employment Agreement.

          73.    Bell’s employment with Metal Works was in breach of the post-employment

restrictive covenants of the Bell Employment Agreement.

          74.    Reynoso’s employment with Metal Works was in breach of the post-employment

restrictive covenants of the Reynoso Employment Agreement.

          75.    On information and belief, the solicitations by Bell and Reynoso to NRI’s

customers were made either at the express direction of Metal Works or with Bell and Reynoso’s

intention to serve the interests of Metal Works.

          76.    The ATM customers Bell and Reynoso solicited included On-Line Repair

Solutions and A1 Leak Repair.

          77.    Metal Works knew or should have known the critical importance that Bell and

Reynoso played in NRI’s continued operation of the ATM machine shop. On information and

belief, either Metal Works or its parent company Plant Services had significant discussions with

Domingue regarding a transaction wherein Dominuge would sell some or all of ATM’s business

to Plant Services or Metal Works. On information and belief, Metal Works knew, either from its

own due diligence, or through conversations with Bell and Reynoso that Bell and Reynoso were

the most senior employees and managers of the ATM division of NRI.

          78.    Metal Works knew or should have known that Bell and Reynoso planned to

misappropriate NRI’s trade secrets and other confidential business information and use it in their

employment at Metal Works.




                                                   15
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 16 of 25 PageID #: 16



          79.    On information and belief, Metal Works was aware of the terms of the Bell

Employment Agreement before it hired Bell.

          80.    On information and belief, Metal Works was aware of the Reynoso Employment

Agreement before it hired Reynoso.

          81.    On information and belief, before hiring Bell and Reynoso, Plant Services

engaged an attorney to review the terms of the Bell Employment Agreement and the Reynoso

Employment Agreement.

          82.    In spite of its knowledge that Bell and Reynoso had agreed to post-employment

restrictive covenants with NRI, Metal Works nevertheless actively encouraged Bell and Reynoso

to breach those agreements by taking employment with Metal Works.

          83.    Metal Works and Plant Services induced Bell and Reynoso to breach the fiduciary

duties they owed to NRI by at least misappropriating confidential information, removing

business-critical software from the machine shop, and soliciting NRI’s customers to cease doing

business with NRI.

          84.    Metal Works knew or should have known that Bell and Reynoso’s departure,

competition with ATM, and solicitation of ATM’s clients would cause significant harm to NRI.

          85.    Metal Works conspired with Bell and Reynoso to misappropriate NRI’s trade

secrets and confidential information and to compete with NRI in breach of their respective

employment agreements and fiduciary duties to NRI.

                                      CAUSES OF ACTION

                          Count I – Misappropriation of Trade Secrets
                         18 U.S.C. § 1836 (Defendant Trade Secrets Act)

          86.    NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.


                                                  16
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 17 of 25 PageID #: 17



          87.    As a result of its purchase of the assets of ATM, as well as its own additional

investments, NRI owned a trade secret, and that trade secret is used in interstate commerce.

          88.    NRI maintained, or took reasonable precautions to maintain, the secrecy of its

trade secrets.

          89.    Defendants misappropriated NRI’s trade secrets.

          90.    Metal Works knew or should have known that the information it acquired from

Bell and Reynoso was confidential, proprietary, and trade secret information belonging to NRI

and that NRI had not authorized Bell or Reynoso to share the information with Metal Works.

          91.    NRI was damaged by Defendants misappropriation of NRI’s trade secrets in an

amount to be proven at trial.

          92.    Because Defendants acted willfully and maliciously, NRI is entitled to exemplary

damages.

                       Count II –Misappropriate Trade Secrets
Chapter 134A Texas Civil Practice and Remedies Code (Texas Uniform Trade Secrets Act)

          93.    NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          94.    As a result of its purchase of the assets of ATM, as well as its own additional

investments, NRI owned a trade secret as demonstrated above and as defined in Section

134A.002(6) of the Texas Civil Practice and Remedies Code.

          95.    NRI took reasonable efforts to maintain the secrecy of the information.

          96.    NRI’s trade secrets have independent economic value because the information is

generally unknown to third parties and is not readily ascertainable through proper means.




                                                  17
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 18 of 25 PageID #: 18



          97.    Defendants misappropriated NRI’s trade secrets by acquiring the trade secrets

through improper means and disclosing the trade secret without NRI’s consent as defined in

Section 134A.002(3) of the Texas Civil Practice and Remedies Code.

          98.    NRI was damaged by Defendants misappropriation.

          99.    Because Defendants willfully and maliciously misappropriated NRI’s trade secret,

NRI is entitled to exemplary damages according to Section 134A.004(b) of the Texas Civil

Practice and Remedies Code.

          100.   Pursuant to Section 134A.005(3) of the Texas Civil Practice and Remedies

Code.NRI is entitled to its reasonable attorney’s fees because Defendants willfully and

maliciously misappropriated NRI’s trade secret.

                    Count III – Conspiracy to Misappropriate Trade Secrets

          101.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          102.   Defendants are members of a combination of two or more persons and the object

of their combination was to misappropriate NRI’s trade secrets and unlawfully compete with

NRI.

          103.   Defendants had a meeting of the minds regarding the misappropriation of NRI’s

trade secrets and Defendants subsequently misappropriated NRI’s trade secrets.

          104.   NRI has been damaged as a result of the Defendants wrongful acts in an amount

to be proven at trial and within the jurisdiction limits of this Court.

                               Count IV – Breach of Fiduciary Duty

          105.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.



                                                  18
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 19 of 25 PageID #: 19



          106.     Bell and Reynoso were in positions of trust with NRI and each had a fiduciary

relationship with NRI.

          107.     Bell and Reynoso had a fiduciary duty to NRI to act in a manner consistent with

NRI’s trust in each of them and to exercise the utmost good faith and loyalty in the performance

of their duties.

          108.     Bell and Reynoso had a fiduciary duty to act solely in NRI’s best interest, free

from any self-dealing, conflicts of interest, or other abuse of NRI for their personal advantage.

          109.     Bell and Reynoso breached their fiduciary duties by misappropriating confidential

information belonging on NRI.

          110.     Bell and Reynoso also breached their fiduciary duties to NRI unrelated to the

preservation of confidentiality of information including, without limitation, by soliciting NRI’s

customers to Metal Works, breaching their noncompetition agreements, and by incapacitating

NRI’s CNC equipment.

          111.     As a direct result of the breaches, NRI has suffered actual damages in an amount

to be proven at trial and within the jurisdictional limits of this Court.

          112.     Because Bell and Reynoso acted with malice and/or fraud, NRI is entitled to

exemplary damages. TEX. CIV. PRAC. & REM. CODE § 41.003(a).

                      Count V – Aiding and Abetting Breach of Fiduciary Duty

          113.     NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          114.     Metal Works knowingly induced Bell and Reynoso to breach their fiduciary

duties to NRI.

          115.     As detailed herein, Bell and Reynoso breached their fiduciary duties to NRI and

NRI was damaged as a result of the breach.

                                                    19
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 20 of 25 PageID #: 20



          116.   NRI has also been damaged as a result of Metal Works aiding and abetting Bell

and Reynoso in the breach of their fiduciary duties in an amount to be proven at trial and within

the jurisdictional limits of this Court.

                                  Count VI – Unfair Competition

          117.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          118.   As described herein, Defendants’ wrongful conduct constitutes an unlawful act

that interfered with NRI’s ability to conduct its business.

          119.   Defendants’ wrongful conduct is independently tortious, illegal, unfair, and

contrary to accepted business ethics.

          120.   Specifically, Defendants’ misappropriated and conspired to misappropriate, and

used NRI’s trade secrets and confidential information, which was created by NRI through its

expenditure of labor, skill, and money.

          121.   Bell and Reynoso also breached their fiduciary duties to NRI unrelated to the

preservation of confidentiality of information including, without limitation, by soliciting NRI’s

customers to Metal Works, breaching their noncompetition agreements, and by incapacitating

NRI’s CNC equipment.

          122.   As a result of Defendants’ conduct, NRI has suffered actual damages in an

amount to be proven at trial and within the jurisdictional limits of this Court.

          123.   Because Defendants acted with malice and/or fraud, NRI is entitled to exemplary

damages. TEX. CIV. PRAC. & REM. CODE § 41.003(a).

                                      Count VII – Conversion

          124.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

                                                  20
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 21 of 25 PageID #: 21



          125.   As described above, NRI owned, possessed, or had the legal right to immediate

possession of its trade secrets and/or confidential information and the San Disc.

          126.   Defendants wrongfully exercised dominion or control over NRI’s property in

denial of and/or inconsistent with NRI’s rights.

          127.   Defendants’ improper exercise of dominion or control over NRI’s property

extended to both NRI’s tangible personal property as well as NRI’s intangible property that was

merged into tangible property.

          128.   As a result of Defendants’ conversion of NRI’s property, NRI has suffered actual

damages in an amount to be proven at trial within the jurisdictional limits of this Court.

          129.   Because Defendants acted with malice, NRI is entitled to exemplary damages.

TEX. CIV. PRAC. & REM. CODE § 41.003(a).

                   Count VIII – Tortious Interference with Existing Contract

          130.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          131.   NRI’s employment agreements are valid contracts with Bell and Reynoso.

          132.   Metal Works intentionally interfered with NRI’s contracts with Bell and Reynoso

by encouraging, inducing, and aiding each in the breach of their respective employment

agreements.

          133.   NRI has been damaged by Metal Works’ interference with the employment

agreement with Bell and Reynoso as each of the foregoing breached the noncompetition and

nonsolicitation provisions of their employment agreements and began improperly competing

with NRI.

          134.   NRI has suffered actual damages in an amount to be proven at trial.



                                                   21
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 22 of 25 PageID #: 22



          135.   Because Metal Works acted with malice, NRI is entitled to exemplary damages.

TEX. CIV. PRAC. & REM. CODE § 41.003(a).

                  Count IX – Tortious Interference with Prospective Relations

          136.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          137.   There was a reasonably probability that NRI would have entered into continuing

business relationships with its existing and other potential customers for custom metal

fabrication.

          138.   Defendants were aware of the advantageous relationships that NRI enjoyed with

its customers.

          139.   Defendants intentionally interfered with those advantageous relationships by

destroying the ability of NRI to continue its custom metal fabrication business.

          140.   Defendants’ interference caused NRI to suffer injury.

          141.   NRI has been damaged damages in an amount to be proven at trial within the

jurisdictional limits of this Court.

          142.   Because Defendants acted with malice, NRI is entitled to exemplary damages.

TEX. CIV. PRAC. & REM. CODE § 41.003(a).

                                   Count X – Breach of Contract

          143.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          144.   NRI entered into valid contracts, with Bell and Reynoso, as evidenced by the

employment agreements between NRI and each of the foregoing defendants.

          145.   The Bell and Reynoso employment agreements each contained a provision

governing the use and protection of NRI’s confidential and trade secret information, a provision

                                                  22
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 23 of 25 PageID #: 23



wherein Bell and Reynoso each agreed they would not compete, directly or indirectly, with NRI

after their employment ended, and a provision wherein Bell and Reynoso each agreed that they

would not solicit any customer of NRI.

          146.   NRI performed its obligations in the respective employment agreements.

          147.   Bell and Reynoso each breached his respective employment agreement by

commencing employment with Metal Works in direct competition with NRI, by revealing and

using NRI’s confidential and trade secret information, and by actively soliciting NRI customers

for the benefit of Metal Works.

          148.   NRI was damaged as a direct result of Bell and Reynoso’s breaches and has

suffered actual damages in an amount to be proven at trial and within the jurisdictional limits of

this Court.

          149.   Because this is an action for breach of contract, NRI is entitled to recover its

attorney’s fees. TEX. CIV. PRAC. & REM. CODE § 38.001.

                        Count XI – Violation of Texas Theft Liability Act

          150.   NRI reincorporates the allegations in the preceding paragraphs as if fully set forth

herein.

          151.   NRI had a possessory right in its tangible property, the San Disc, and its

intangible property, the trade secrets and other confidential business information, that had

merged with the tangible property.

          152.   Defendants unlawfully appropriated NRI’s personal property as defined in

Section 134.002(2) of the Texas Civil Practice and Remedies Code.

          153.   Defendants unlawfully appropriated NRI’s personal property as defined in

Section 31.03 of the Texas Penal Code.



                                                  23
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 24 of 25 PageID #: 24



          154.    Defendants unlawfully appropriated NRI’s trade secrets and other confidential

business information as defined in Section 31.05 of the Texas Penal Code.

          155.    Defendants took NRI’s property with intent to deprive NRI of its property.

          156.    NRI suffered actual damages in an amount to be proven at trial and within the

jurisdictional limits of this Court.

          157.    Because this is an action under the Texas Theft Liability Act, NRI is entitled to its

reasonable and necessary attorneys’ fees and court costs. TEX. CIV. PRAC. & REM. CODE §

134.005.

                                    Count XII – Respondeat Superior

          158.    NRI incorporates the preceding paragraphs as if set forth fully herein.

          159.    Apart from its liability as a result of its own tortious acts, Metal Works is further

vicariously liable to NRI under the doctrine of respondeat superior as Bell and Reynoso were at

all relevant times acting at the express direction of or with an intention to benefit Metal Works.

          160.    As a direct result of Defendants’ conduct, NRI has suffered actual damages in an

amount to be proven at trial and within the jurisdictional limits of this Court.

                                               PRAYER

          For these reasons, NRI requests that Defendants be cited to appear and answer and, on

final trial, that NRI have judgment against Defendants for:

             i.   Actual damages against Defendants;

            ii.   Exemplary damages against Defendants;

           iii.   NRI’s reasonable and necessary attorneys’ fees;

           iv.    Pre-judgment and post-judgment interest as allowed by law; and

            v.    Costs of court.



                                                   24
DM2\12683961.1
     Case 1:20-cv-00248 Document 1 Filed 06/05/20 Page 25 of 25 PageID #: 25



          NRI also requests that it be awarded all other relief, at law or in equity, to which it may

be justly entitled.

 PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL ISSUES SO TRIABLE

                                                       Respectfully submitted,

                                                       DUANE MORRIS LLP

                                                       By:/s/ Cameron J. Asby_______
                                                         Cameron J. Asby
                                                         Texas Bar No. 24078160
                                                         cjasby@duanemorris.com
                                                         1330 Post Oak Blvd., Suite 800
                                                         Houston, Texas 77056
                                                         Tel: (713) 402-3900
                                                         Fax: (713) 402-3901

                                                          Gregory S. Bombard (pro hac vice
                                                          forthcoming)
                                                          Massachusetts Bar No. 679720
                                                          gbombard@duanemorris.com
                                                          100 High Street, Suite 2400
                                                          Boston, Massachusetts 02110
                                                          Tel: (857) 488-4200
                                                          Fax: (857) 488-4201




                                                  25
DM2\12683961.1
